Title: General Orders, 18 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 18th 1776.
Parole Italy.Countersign Kent.


Altho’ the General is very sensible that the great fatigue duty of this Army (which he is highly pleased to see the officers and men go through, with so much cheerfulness and zeal) does not allow much time for manœuvring and exercising the troops; yet it is a matter of so much consequence to have them as well practiced, as time and circumstances will admit, that he earnestly recommends it to the Brigadiers, Colonels or commanding Officers of Regiments, to take time for that purpose, and particularly to have the men instructed and practice the Evolutions, Manœuvring, and as much of the Manual Exercise, as respects loading and firing, not only with quickness, but calmness.
John Priest of Capt. Maxwell’s Company, Col. Prescott’s Regiment; Duncan Grant of Capt: McFarland’s Company Col. Nixon’s

Regiment; Jason Kemp of Capt: Bolsters Company late Col. Learneds Regt; William Baker of Capt. Waterhouses Company Col. Parsons’s Regt; all tried by a General Court Martial whereof Col. Webb was President; for “Desertion,” and found guilty, were sentenced to receive Thirty-nine Lashes each—Baker to receive his punishment at three different times, Thirteen Lashes each time.
The General approves the above sentences, and orders them to be executed at the usual time and place.
Two Guns fired from Cobble-hill, on Long Island, are to be the Signal that the enemy have landed on that Island.
Complaints having frequently been made, that the Sentries especially those along the river fire wantonly at boats and persons passing; Officers of Guards are to be careful upon this head and acquaint the Sentries that they are not to fire upon boats coming to the town—and that they are not to molest, or interrupt, the Ferry Boats.
The present number of fatigue to be augmented with one hundred men properly officered, the whole to parade precisely at six oClock, in the morning, to continue so ’till further orders.
Col. Malcom of Genl Scott’s Brigade, to have the superintendance of the work laid out near that encampment, & to be execused from other duty.
The General invites the Brigade Major of the day, to dine with him in course, with the other officers of the day.
